Citation Nr: 0637497	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-42 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus, type II, for the period prior to 
November 1, 2004.

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, type II, for the period from November 1, 
2004.

3.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) with secondary 
panic disorder for the period prior to October 31, 2004.

4.  Entitlement to a rating in excess of 70 percent for PTSD 
with secondary panic disorder for the period from October 31, 
2004.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  

In a May 2004 rating decision, the RO granted service 
connection for PTSD and awarded a 50 percent rating.  In a 
February 2006 rating action, the RO increased that evaluation 
to 70 percent, effective from October 31, 2004.

In a July 2004 decision, the RO granted service connection 
for diabetes mellitus, type II, and awarded a 0 percent 
rating.  In a September 2004 rating action, the RO increased 
that evaluation to 10 percent, back to the effective date of 
service connection (November 13, 2003).  By way of a February 
2005 rating action, the RO increased the disability 
evaluation for diabetes mellitus to 20 percent, effective 
from November 1, 2004.  

As the veteran has appealed the initial rating assigned for 
each service-connected disorder, the Board must now address 
whether higher ratings are warranted for disability due to 
either at any time since the effective dates of service 
connection.  In Fenderson v. West, 12 Vet. App 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection and a claim for an increased 
rating of a service-connected disorder.  In the case of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability (the 
circumstances of the present appeal), separate ratings can be 
assigned for separate periods of time based on the facts 
found - "staged" ratings.  The issues have been 
recharacterized accordingly.

The issue of entitlement to a rating in excess of 70 percent 
for PTSD with secondary panic disorder for the period from 
October 31, 2004 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  Prior to November 1, 2004, the medical evidence of record 
shows that the veteran's diabetes mellitus was manageable by 
restricted diet only; there is no evidence showing the need 
for oral hypoglycemic agent or insulin.

2.  For the period since November 1, 2004, the medical 
evidence of record shows that the veteran's diabetes mellitus 
required a restricted diet and an oral hypoglycemic agent; 
there is no evidence showing the need for insulin or the 
regulation of activities. 

3.  For the period prior to October 31, 2004, the veteran's 
PTSD with secondary panic disorder was manifested by 
nightmares, hypervigilance and startle response of moderate 
intensity along with a Global Assessment of Functioning (GAF) 
score of 50 and full-time employment.


CONCLUSIONS OF LAW

1.  For the period prior to November 1, 2004, the schedular 
criteria for an initial rating in excess of 10 percent for 
diabetes mellitus, type II, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code (DC) 7913 
(2006).

2.  For the period after November 1, 2004, the schedular 
criteria for a rating in excess of 20 percent for diabetes 
mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.119, DC 7913 (2006).

3.  For the period prior to October 31, 2004, the schedular 
criteria for an initial rating in excess of 50 percent for 
PTSD with secondary panic disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.130, DC 9411 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, with the exception of the matter discussed 
below in the Remand section, the Board finds that all 
relevant facts have been properly developed in regard to the 
veteran's claims, and that no further assistance is required 
in order to comply with VA's statutory duty to assist him 
with the development of facts pertinent to his claims.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the RO 
has obtained (or made sufficient efforts to obtain) records 
of pertinent medical treatment reported by the veteran.  
There record contains no indication that there exist any 
additional outstanding records of pertinent medical 
treatment.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a letter issued in December 2003.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In this 
letter, the veteran also was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  

Here, the noted December 2003 "duty to assist" letter was 
issued before the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
and Hartman v. Nicholson, which held that the VCAA requires 
the VA to provide the claimant with notice of missing 
information and evidence that will assist in substantiating 
all the elements of the claim.  Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the Mayfield case, 
the Court addressed the meaning of prejudicial error in the 
context of the VCAA duty-to-notify.  Mayfield, supra.  Here, 
the Board finds no possibility of prejudicial error to the 
veteran.  As explained below, evidence in the record 
demonstrates the veteran is not entitled to increased ratings 
in two different time periods for his service-connected 
diabetes and prior to November 1, 2004 for his PTSD.  
Therefore, any lack of notice to the veteran about ratings 
and effective dates, before the VA's notice to the veteran in 
June 2006 about these issues, constitutes harmless error.

II.  Factual Background

Service records indicate the veteran was on sea duty near the 
Republic of Vietnam from September 1969 to September 1970.  
He served as a ward corpsman and he received the Navy 
Achievement Medal with Combat Distinguishing Device.  Service 
medical records are negative for any diabetic attacks or 
psychological complaints.  The veteran's January 1972 
separation examination reflects no abnormalities but for some 
marks and scars.

The veteran underwent a VA examination in February 2004.  The 
examiner reviewed the claims file.  According to the 
examination report, the veteran spoke about seeing people 
killed by mortars and rockets.  He did not report post-
military stressors.  A history of anxiety attacks since the 
age of 25 was noted.  These were characterized by 
palpitations, shortness of breath and dizziness.  These 
symptoms were especially pronounced when the veteran used 
elevators or bridges.  He took Valium for anxiety.  The 
veteran reported a history of rage, irritability, and a 
history of getting into fights, but there was no history of 
suicidal behavior.  It was noted the veteran was 
hypervigilant, had nightmares, and was startled at loud 
noises.  The veteran noted that recently, these symptoms had 
been occurring with less frequency.  Sleep difficulties and 
anxiety attacks reportedly occurred two or three times a week 
since he left service and were described as of moderate 
intensity.  On mental status examination, the veteran was 
cooperative and his affect was appropriate.  His speech was 
normal, as were his thought processes and thought content.  
There was no suicidal or homicidal ideation, and the veteran 
was oriented to person, place, and time.  Insight and 
judgment were fair.  Impulse control was fair.  It was noted 
that the veteran was working full time, that he socializes 
mainly with his coworkers, and that he has some difficulty 
getting along with people.  According to the report, the 
veteran had symptoms of PTSD and panic disorder.  He was able 
to work though he had some difficulty in his relationships.  
The diagnoses were PTSD and panic disorder and his symptoms 
were described as moderate.  It was noted the veteran was 
somewhat isolative.  It also was noted that the veteran's 
panic disorder was related to his PTSD.  He was assigned a 
Global Assessment of Functioning (GAF) score of 50.

The veteran underwent a VA examination for endocrinology 
disease, heart disease, and hypertension in March 2004.  
According to the examination report, he told the doctor that 
14 years previously he was overweight and his blood sugar 
level was high.  He said he was told that he had impaired 
glucose tolerance.  He told the doctor that after he lost 35 
pounds his blood sugar became normal.  Now it was not high, 
but became corrected.  His weight was not fluctuating.  No 
history of polyuria or polydipsia were noted.  The veteran 
was not on any medication for diabetes and was not on a 
special diet.

On examination, the veteran weighed 190 pounds and stood 61 
inches.  Urinalysis showed glucose at more than 1,000 
milligrams per 100 milliliters (mg/dl) and a high chemical 
glucose level.  Diagnosis was diabetes mellitus with 
fluctuating blood pressure dependent on the anxiety situation 
of the veteran.  

In a July 2004 signed statement, the veteran said he began a 
special low sugar, low fat diet in 1987 and that was when he 
began finger stick glucose tests on a weekly basis.  He said 
he took a daily dose of Alpha Betic used for promoting 
glucose metabolism.  As for his PTSD complaint, he said that 
he had no anxieties before he was 26.  Since then his life 
was consumed with panic attacks, anger, and rage.  He said he 
never stopped thinking about Vietnam.  He had not been able 
to drive over a bridge or take an elevator in more than 30 
years.  He often drank to sleep.  He recently sought private 
psychiatric help at his own expense and said that he intended 
to follow this course as long as necessary.  He was in a 
constant state of worry, convinced something was going to 
happen.  His indifference was a contrast to his youthful 
idealism.  He said the mock POW camp in counterinsurgency 
training might have contributed to his claustrophobia.  His 
professional life was difficult to maintain.  He felt 
sometimes as if he had already lost control.

According to a note from the veteran's employer, the veteran 
was fired in October 2004 due to PTSD.  The representative of 
the human resources department said the veteran's continuous 
panic attacks and depression were a hindrance to his job 
performance.  The employer did permit the veteran to return 
in January 2005 on a part-time limited basis because of his 
financial needs.

In his November 2004 Substantive Appeal, the veteran 
submitted additional evidence related to his diabetes-
laboratory test results and a doctor's prescription for 
Glyburide dated November 1, 2004.  He said he took an oral 
hypoglycemic in addition to his restricted diet.  He also 
submitted a copy of his prescription for two anti-depressant 
medications prescribed by his psychiatrist.  His doctor felt 
this was necessary due to increased panic attacks and 
increased difficulty in adapting to stressful circumstances.  
The veteran stated that this led him to agree with his 
employer to quit work.

According to the veteran's December 2004 signed statement, he 
had a restricted diet and took an oral hypoglycemic agent.  A 
copy of the prescription he submitted showed two anti-
depressants prescribed by his psychiatrist.  The veteran said 
he thought this was necessary due to his increased panic 
attacks and increased difficulty in adapting to stressful 
circumstances.  He also said he agreed with his employer to 
quit his job.  

In an April 2005 signed statement, the veteran said that he 
told a nurse at a VA hospital that he heard voices.  They 
were not directing him to do something, but more resembled 
people calling to him for help, he said.  The veteran 
reported that a doctor at that VA facility told him that many 
people with PTSD rated at 50 percent disabling and higher 
were sometimes domiciled.  The veteran said he was very 
agitated and could not wait to leave, as this conversation 
scared him.  He also was scared by his inability to perform 
or complete work assignments.  He said he avoided situations 
that caused stress and anxiety, crowded rooms, and elevators.  
He reported that anxiety attacks still prohibited him from 
fulfilling his work obligations.  He slept with his clothes 
on, sometimes unaware of his surroundings, which caused 
strain on his marriage and other relationships.  After losing 
three months of work due to his illness, the veteran said his 
employer permitted him to work part-time (15 to 20 hours a 
week).  The veteran said maintaining full time employment was 
impossible.

The veteran underwent a VA examination for his PTSD in 
November 2005.  The examiner reviewed the claims file.  
According to the examination report, the veteran had received 
some treatment for his PTSD.  He took Paxil, and previously 
took Valium.  The veteran had a history of anxiety attacks, 
especially on elevators and bridges, and a history of getting 
into fights.  It was noted there was no history of suicidal 
behavior.  The veteran reported long time, moderately severe, 
nearly daily symptoms, such as nightmares, flashbacks, 
hypervigilance, and an easy startle reflex.  He also had 
sporadic panic attacks.  He worked as an appliance service 
representative, but did have problems due to panic attacks, 
nervousness, and anxiety.  He was afraid of losing his job.  
He was married for 33 years with two children and had a 
college degree.  He said he took care of his elderly father 
and had few friends.  A past history of alcohol abuse and a 
difficult childhood were noted.  

On examination, the physician assessed the veteran's mood as 
depressed with blunted affect.  Suicidal or homicidal 
ideation were not noted.  According to the report, the 
veteran tended to isolate himself, even with his family at 
home.  Diagnosis was PTSD with a GAF score of 45.  His 
symptoms were described as moderately severe with problems 
noted both with personal relationships and at work.  

The veteran lost his customer service job in May 2006 when he 
declined to work on a full time basis.

III.  Legal Analysis

In accordance with 38 C.F.R. § 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disabilities, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating diabetes 
mellitus or for rating PTSD prior to October 31, 2004.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

        Diabetes

Pursuant to 38 C.F.R. § 4.119, DC 7913, the veteran's 
service-connected diabetes mellitus, type II, has been 
evaluated as 10 percent disabling for the period prior to 
November 1, 2004, and at 20 percent disabling thereafter.

Under DC 7913, a 10 percent rating is warranted for diabetes 
manageable by restricted diet only.  38 C.F.R. § 4.119, DC 
7913.  A 20 percent rating is warranted for diabetes 
requiring insulin and restricted diet, or an oral 
hypoglycemic agent and restricted diet.  Id.  A 40 percent 
rating requires insulin, a restricted diet, and regulation of 
activities.  Id.  A 60 percent rating is assigned when the 
condition requires insulin, a restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Id.  A 100 percent rating is assigned when more 
than one daily injection of insulin is required with 
restricted diet, and regulation of activities (avoiding 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength, or complications that would be 
compensable if separately evaluated.  Id.

Upon review of the competent and probative medical evidence 
of record, the Board is of the opinion that an initial rating 
in excess of 10 percent for diabetes for the period prior to 
November 1, 2004 is not warranted.  The competent evidence 
shows the veteran has followed a restricted diet for many 
years.  The March 2004 VA examination shows a diagnosis of 
diabetes mellitus with fluctuating blood pressure dependent 
on the anxiety situation of the veteran.  It is noted 
elsewhere in that same examination report that the veteran 
was not on any medication for diabetes and was not on a 
special diet.  However, a subsequent signed statement of the 
veteran in July 2004 said he began a special low sugar, low 
fat diet in 1987 and that was when he began finger stick 
glucose tests on a weekly basis.  He also said that he took a 
daily dose of Alpha Betic used for promoting glucose 
metabolism.  Any discrepancy between the March 2004 VA exam 
and the veteran's statement regarding whether the veteran was 
on a special diet is explained by the VA examiner's further 
reference to the veteran watching what he ate.  The Board 
finds that reference can be construed as supporting a 
manageable or restricted diet, especially in light of the 
veteran's credible statement of July 2004.  Since the 
veteran's diabetes mellitus prior to November 1, 2004, was 
manageable by restricted diet only, a 10 percent rating is 
warranted for that period.  The Board finds that entitlement 
to an initial rating in excess of 10 percent for diabetes for 
the period prior to November 1, 2004, however, is not 
warranted because insulin or an oral hypoglycemic agent was 
not required.

The veteran's disability rating for diabetes mellitus was 
increased to 20 percent, effective November 1, 2004 based on 
medical evidence showing a prescription fro Glyburide from 
that date.  Since his diabetes mellitus was managed from that 
date forward with an oral hypoglycemic agent and restricted 
diet, the 20 percent rating is warranted from November 1, 
2004.  

Upon review of the competent and probative medical evidence 
of record, the Board is of the opinion that a rating in 
excess of 20 percent for diabetes for the period from 
November 1, 2004 is not warranted.  The competent evidence 
shows the veteran has taken an oral hypoglycemic agent since 
November 1, 2004, but it does not show any use of insulin or 
regulation of activities due to his diabetes.  38 C.F.R. 
§ 4.119, DC 7913.  There is no medical or lay evidence 
suggesting that the veteran takes insulin, a requirement for 
the next higher (40 percent) rating.  Id.  The medical 
evidence of record also does not support any finding that the 
veteran's activities are regulated due to his service-
connected diabetes such as to warrant a rating in excess of 
20 percent.  Id.  Accordingly, with no showing of the need 
for insulin or regulation of activities, the Board finds that 
entitlement to a rating in excess of 20 percent for diabetes 
for the period from November 1, 2004 is not warranted.

        PTSD

The veteran's PTSD has been evaluated at 50 percent disabling 
for the period prior to October 31, 2004, pursuant to DC 
9440.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411 and 
a general rating formula, set forth at 38 C.F.R. § 4.130, DC 
9440.  Under that formula, a 50 percent evaluation is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social  
relationships.  38 C.F.R. § 4.130, DC 9440.

A 70 percent evaluation is assigned for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness" [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32].  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally the subject is functioning 
pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31-40 reflects some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) OR major impairment in several areas such as work 
or school, family relations, judgment, thinking or mood 
(e.g., depressed man, avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

Upon review of the competent and probative medical evidence 
of record, the Board is of the opinion that an initial rating 
in excess of 50 percent for PTSD with secondary panic 
disorder for the period prior to October 31, 2004 is not 
warranted.

Evidence in the claims file, particularly a VA examination in 
February 2004 shows the veteran had a long history of panic 
or anxiety attacks since he was in his mid-20s characterized 
by palpitations, shortness of breath and dizziness and 
especially pronounced when the veteran used elevators or 
bridges.  At this time, his symptoms of anxiety, nightmares, 
hyper vigilance, and startle response were described as of 
moderate intensity and were noted to occur two to three times 
a week.  The veteran's GAF score was 50 which reflects 
serious impairment in social or occupational functioning.  
According to the examination report, the veteran had PTSD 
symptoms and panic disorder, but was able to work though he 
had some difficulty in his relationships.  In a July 2004 
signed statement, the veteran said he recently sought private 
psychiatric help at his own expense and said that he intended 
to follow this course as long as necessary.  He also admitted 
that his professional or working life was difficult to 
maintain.

The Board finds the PTSD evidence cited above as more 
accurately reflecting the standard for occupational and 
social impairment with reduced reliability and productivity 
found at the 50 percent rating.  While he had panic attacks 
more than once a week, a criterion for the 50 percent rating, 
such attacks were not "nearly continuous" as would be 
necessary for a 70 percent rating.  Additionally, the 
veteran's affect was appropriate and his speech normal.  
There was no indication of impaired memory, thought 
processes, or judgment.  While the PTSD caused some 
difficulty with work, the veteran was working.  These 
symptoms clearly do not rise to the level of those identified 
in the criteria for a 70 percent rating.

Therefore, the Board finds that entitlement to an initial 
rating in excess of 50 percent for PTSD with secondary panic 
disorder for the period prior to October 31, 2004 is not 
warranted.

        Other considerations

The preponderance of the objective medical evidence does not 
support entitlement to an initial rating in excess of 10 
percent for diabetes mellitus, type II, for the period prior 
to November 1, 2004, entitlement to a rating in excess of 20 
percent thereafter, or entitlement to an initial rating in 
excess of 50 percent for PTSD with secondary panic disorder 
for the period prior to October 31, 2004.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.102 (2006).

There is no indication in the record of any unusual 
disability picture that application of regular schedular 
standards is impractical, especially in the absence of any 
allegation of marked interference with employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Floyd v. Brown, 9 Vet. App. 
88 (1996).


ORDER

An initial rating in excess of 10 percent for diabetes 
mellitus, type II, for the period prior to November 1, 2004, 
is denied.

A rating in excess of 20 percent for diabetes mellitus, type 
II, for the period from November 1, 2004, is denied.

An initial rating in excess of 50 percent for PTSD with 
secondary panic disorder for the period prior to October 31, 
2004, is denied.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim of entitlement to a rating in 
excess of 70 percent for PTSD with secondary panic disorder 
for the period from October 31, 2004.

When the veteran last underwent a VA examination in November 
2005, the VA examiner diagnosed PTSD and a GAF score of 45.  
The examiner reviewed the claims file and stated the veteran 
was working but was afraid he would lose his job.  While that 
was true in November 2005, the examination report lacks any 
medical discussion of the veteran's loss of employment the 
previous year.

Evidence in the file from the veteran's former employer shows 
the veteran was twice terminated: once on October 30, 2004 
when continuous panic attacks and depression were found to be 
a hindrance to his job performance, and again in May 2006, 
when the veteran declined to work full-time after the 
business had permitted him to engage in part-time customer 
sales functions for more than a year.  

In addition, the RO's final supplemental statement of the 
case (SSOC) notes the May 2006 unemployment evidence in one 
paragraph, but then in another paragraph states there is no 
evidence of marked interference with employment.

Since the November 2005 examination report did not discuss 
the veteran's PTSD symptoms in light of the October 30, 2004 
notice of termination, and took place before the veteran's 
subsequent permanent loss of employment, a new examination is 
indicated.  Prior to any examination, any outstanding records 
of pertinent medical and psychiatric treatment should be 
obtained, especially in light of the veteran's notice in a 
July 2004 signed statement that he recently sought private 
psychiatric help at his own expense.  

Finally, while this matter has been undergoing development, 
the Court has provided additional guidance concerning notice 
and development provisions.  See Dingess, supra.  As this 
matter is being remanded anyway, the RO should take the 
opportunity to ensure that the veteran is provided adequate 
notice in view of that guidance.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In 
this letter, the RO should ask the veteran 
to complete one or more VA Form 21-4142s 
(Authorization and Consent to Release 
Information) so the RO can obtain any 
pertinent records of medical or 
psychiatric treatment or examination 
outstanding since October 2004.  A copy of 
the letter and any response from the 
veteran must be associated with the claims 
file.  If additional evidence is 
identified, attempts to obtain the 
evidence should be undertaken and 
documented in the claims folder.  

2.  Then, the veteran should be scheduled 
for another VA examination to determine 
the severity of his PTSD symptoms.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should give 
particular attention to any facts 
surrounding the veteran's ability to 
maintain employment from October 30, 2004 
to the present, and the examiner should 
specifically indicate the industrial 
impact due to his PTSD.  The examiner 
should provide a complete discussion of 
the level of the veteran's current PTSD 
disability and should provide an opinion 
as to whether the veteran is unemployable 
due to PTSD.  

3.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to a 
rating in excess of 70 percent for PTSD 
with secondary panic disorder for the 
period from October 31, 2004.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, the Board takes this 
opportunity to advise the veteran that the conduct of the 
efforts as directed in this remand, as well as any other 
development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claim.  His cooperation in 
VA's efforts to develop his claim, including reporting for 
any scheduled VA examination, is both critical and 
appreciated.  The veteran also is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2006).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


